DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to Applicant’s Amendment filled on 4/23/2021.
Claims 1-5 and 7-21 are presented for examination. Claims 1, 7-11 and 17-19 have been amended. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
Claims 18 and 20 are objected to because of the following informalities:
“the task property” at line 8 of Claim 18 should be “a task property”.
Based on the claims submitted by 9/24/2020, the original submitted Claim 20 was already cancelled. However, such Claim 20 was and is indicated as “Original” to be .  
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild (US PGPUB 20130091284 A1) in view of He et al. (CN 107038064A, hereafter He, English translation provided by Google Patents) and Spence (US PGPUB 20140278496 A1).
Rothschild and Spence were cited on the previous office action.

Regarding to Claim 1, Rothschild discloses: A system for allocating computing resources for [medical] applications in response to requests for the [medical] applications received by interacting with at least one client terminal via a user interface (see Figs. 1, 3, “The cloud computing server 110 may be a suitable processor-driven device configured to execute any number of processes and/or to provide any number of services to one or more client devices 115C, 115D, 115F” from [0043], “the client device 115 may request a wide variety of services offered by the service provider” from [0051], “information for client devices that have requested and/or are expected to request services associated with the processes” from [0063]), the system comprising:
a plurality of computing devices, each of the plurality of computing devices including at least one processor (see Fig. 1, [0042]-[0043]; “any number of suitable cloud computing servers 110A, 110B, 110E may be provided” and “The cloud computing server 110 may be a suitable processor-driven device configured to execute any number of processes and/or to provide any number of services to one or more client devices 115C, 115D, 115F”);
a network configured to facilitate communication between components in the system (see Fig. 1 and [0021]; “any number of suitable networks 120A-F may facilitate communications between the various components of the system 100”);

receive the requests for performing the [medical] applications from the at least one client terminal via the user interface, each of the [medical] applications having a priority (see Figs. 1, step 320 of Fig. 3, [0032], [0040] and [0062]; “user commands may be received by the CCRM computer 105”, “one or more processes to be executed in a cloud (or in a plurality of clouds) may be identified” and “identify one or more processes to be executed”. There are multiple user commands to the processes or applications are received);
identify, from the [medical] applications, a first [medical] application whose priority satisfies a condition (see Fig. 1, step 320 of Fig. 3, [0062]; “identify one or more processes to be executed” and “resources may be allocated to critical and/or higher priority processes prior to allocating resources to lower priority processes”. When there are multiple user commands to the processes or applications are received, the process/application having higher/highest priority would be identified first for performing resource allocation);
determine a first criterion associated with the first [medical] application, the first criterion indicating an estimated computing resource that the first [medical] application demands (see Figs. 1, 3, [0062]-[0063]; “initial resource requirements for the process, expected future resource requirements for the process” and “process resource requirements information”);
determine a second criterion associated with each of the plurality of computing devices, the second criterion indicating a characteristic of the each of the plurality of computing devices (see Fig. 3 and [0063], “available resource information for the cloud servers”);
whether the second criterion satisfies the first criterion (see Fig. 3 and [0063]; “a wide variety of information into consideration to select the one or more cloud servers to be utilized to execute each process, such as available resource information for the cloud servers, process resource requirements information, client device information (e.g., information for client devices that have requested and/or are expected to request services associated with the processes”. Also see steps 515-530 of Fig. 5 and [0081]-[0083]; “a second cloud server with resource capacity that is capable of providing a cloud process server in accordance with one or more timing requirements may be identified”); and 
allocate the first computing device to execute the first [medical] application (see Fig. 3 and [0063]-[0064]; “select the one or more cloud servers to be utilized to execute each process”).

Rothschild does not discloses: 
the applications are medical applications;
the identification of the first computing device is further performed by determining a matching degree between the first criterion and the second criterion, wherein the matching degree is determined based on a distance between a free computing resource of the of the plurality of computing devices and the estimated computing resource the first medical application demands.  

However, He discloses: a system for allocating computing resources for jobs/requests comprise:
whether the second criterion satisfies the first criterion and a matching degree between the first criterion and the second criterion, wherein the matching degree is determined based on a distance between a free computing resource of each of the plurality of computing devices and the [estimated] computing resource the first job/request demands (see [0110], [0170]-[0175], [0178] and [0220]; “Step 104 is, it is necessary to when creating virtual machine, by the resource requirement of each dimension of target virtual machine to be created and candidate The resource of reason machine respective dimensions compares, and screens out the candidate that dimension in office is unsatisfactory for the resource requirement of the target virtual machine Physical machine”, “The resource factor of each dimension of machine and virtual machine respective dimensions resource requirement calculating difference, because difference illustrates virtual machine The difference degree of the resource of resource requirement and physical machine, therefore the more big then matching degree of difference is smaller, difference is smaller, matches journey Degree is bigger” and “Step 204, the maximum physical machine of the selection of virtual machine management platform 100 matching degree is used as host”, emphasis added. Selecting a candidate physical machine as a host for a virtual machine deployment/provision job/request based on the available resources of the selected candidate among multiple candidates satisfies the resource requirement of the virtual machine deployment/provision job and the matching degree between the available resources and resource requirements of deployment/provision job, wherein the matching degree is the difference/distance between the available resource of the multiple candidates and the computing resource of the VM deployment/provision job demands).


Furthermore, Spence discloses: a system for allocating computing resources for medical applications in response to requests for the medical applications received by interacting with at least one client terminal via a user interface (see Figs. 1, 7-9, [0006] and [0070]; “an operator in a procedure room enters a procedure request on a terminal/console in the procedure control room and the request is sent via the network to the VM associated with that room”), the system comprising:
a plurality of computing devices, each of the plurality of computing devices including at least one processor (see Figs. 1, 7-9, [0033]. “the compute engines in the array 184 are server-type computers clustered together in a high-speed network, however, the compute engines may alternatively be networked processors in a massively parallel processor implementation”);

receive the requests for performing the medical applications from the at least one client terminal via the user interface, identify, from the medical applications, a first medical application (see Figs. 1, 7-8, step 404 of Fig. 9, [0070]; “an operator in a procedure room enters a procedure request on a terminal/console in the procedure control room and the request is sent via the network to the VM associated with that room. Software within the VM may then forward the request to the scheduler module 328”);
determine a first criterion associated with the first medical application, the first criterion indicating an estimated computing resource that the first medical application demands (see Figs. 1, 7-8, step 406 of Fig. 9, [0070]; “determines the maximum amount of computing resources necessary to carry out the procedure”);
determine a second criterion, the second criterion indicating a characteristic of the resources availability in the system (see Figs. 1, 7-8, steps 406-416 of Fig. 9, [0067] and [0072]; “the scheduler module 328 ensures that sufficient resources for the procedures required by that lab, as well as all previously allocated procedures, are available” and “whether the amount of requested computing resources is less than an unreserved amount of computing resources available on the shared computing system during the requested time slot”, emphasis added);
allocate resources to execute the first medical application based on the first criterion and the second criterion (see Figs. 1, 7-8, steps 406-418 of Fig. 9, [0067], [0071]-[0072] and [0075]-[0077]; “the amount of requested computing resources is less than the 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the application of the device resource allocation system in a generic filed from the combination of Rothschild and He by including the application of device resource allocation system in a medical filed from Spence, since both of Rothschild and Spence discloses an application of device resource allocation system to consider resource requirements of process/operation to be performed and resource available of the devices at the system; although Rothschild discusses such system to perform certain generic processes/operations for users/clients and Spence discusses such system to perform particular processes/operations in medical/hospital environment, it would still be reasonable to one with ordinary skill to integrate the executions of the medical processes/operations in the medical/hospital environment from Spence to the generic computing environment discussed at Rothschild.
Thereby, the combination of Rothschild, He and Spence discloses the missing limitations from the Rothschild. 

Regarding to Claim 2, the rejection of Claim 1 is incorporated and further the combination of Rothschild, He and Spence discloses: wherein the medical applications include at least one of an image reconstruction application, an image post-processing application, a volume rendering application, a virtual reality application, or an artificial intelligence application (see 

Regarding to Claim 3, the rejection of Claim 1 is incorporated and further the combination of Rothschild, He and Spence: wherein the estimated computing resource that the first medical application demands is defined by at least one of an estimated storage volume the first medical application occupies, a type of a computing device executing the first medical application, or a computing capability of the computing device the first medical application demands (see [0071] from Spencer). 

Regarding to Claim 5, the rejection of Claim 1 is incorporated and further the combination of Rothschild, He and Spence discloses: wherein the one or more resource managers are further configured to cause the system to:
identify a free computing resource of the first computing device based on the estimated computing resource that the first medical application demands and/or the portion of the computing resource of the first computing device reserved for the first medical application (see Figs 1, 3, [0063] from Rothschild, Figs. 7, 9, [0072]-[0073] from Spencer; “take a wide variety of information into consideration to select the one or more cloud servers to be utilized to execute each process, such as available resource information for the cloud servers, process resource requirements information”, “an unreserved amount of computing resources is greater than or equal to the amount of requested computing resources”. In addition, see [0006] from Spencer); and


Regarding to Claim 8, the rejection of Claim 1 is incorporated and the combination of Rothschild, He and Spence discloses: wherein to identify a first computing device from the plurality of computing devices based on the first criterion and the second criterion, the one or more resource managers are further configured to cause the system to:
identify one or more third computing devices from the plurality of computing devices, the second criterion of each of the one or more third computing devices satisfying the first criterion associated with the first medical application; and designate a third computing device as the first computing device; for each of the one or more third computing devices, determine a distance between the free computing resource of each of the one or more third computing devices and the estimated computing resources the first medical application demands; and designate a third computing having a minimum distance among the one or more third computing devices as the first computing device (see [0063] from Rothschild, steps 406 of 416 of Fig. 9, [0075]-[0076] from Spence; “a wide variety of information into consideration to select the one or more cloud servers to be utilized to execute each process, such as available resource information for the cloud servers, process resource requirements information, “whether the amount of requested computing resources is less than an unreserved amount of computing resources available on the shared computing system during the requested time slot”, emphasis added. Also see [0110], [0170]-[0175], [0178] and [0220] from He; “Step 104 is, it is necessary to when creating virtual machine, by the resource requirement of each dimension of target virtual machine to be created and candidate The resource of reason machine respective dimensions screens out the candidate that dimension in office is unsatisfactory for the resource requirement of the target virtual machine Physical machine”, “The resource factor of each dimension of machine and virtual machine respective dimensions resource requirement calculating difference, because difference illustrates virtual machine The difference degree of the resource of resource requirement and physical machine, therefore the more big then matching degree of difference is smaller, difference is smaller, matches journey Degree is bigger” and “Step 204, the maximum physical machine of the selection of virtual machine management platform 100 matching degree is used as host”, emphasis added. It is understood that in one or more reasonable embodiments after performing step 104, there are multiple third computing devices that the second criterion of each of the multiple third computing devices satisfying the first criterion of the first medical application; then at step 204, a device having maximum matching degree, i.e., minimum distance between available resources of each of the multiple third computing devices and the estimated resource requirements of the first medical application, among the among third qualified computing devices, will be selected after final computing device to perform the first medical application).

Regarding to Claim 9, the rejection of Claim 1 is incorporated and further the combination of Rothschild, He and Spence discloses: wherein to identify a first computing device from the plurality of computing devices based on the first criterion and the second criterion, the one or more resource managers are further configured to cause the system to:
determine that the second criterion of the each of the plurality of computing devices does not satisfy the first criterion associated with the first medical application; and determine a third medical application allocated to a fourth computing device, a priority of the third medical moving previously-scheduled procedures, and other administrative tasks”, emphasis added. Moving a previously-scheduled medical application, i.e., a third medical application allocated to a fourth computing device, and thus releasing the resources of the fourth computing device allocated or reserved to the third medical application. In this way, the fourth computing device now would contains sufficient free resource available to satisfy the resource requirement of the first medical application. In addition see “directing the discontinuation of one or more processes (e.g., lower priority processes), and/or shifting available resources from a lower priority process to a higher priority process” from [0066] of Rothschild, “a determination may be made as to whether one or more lower priority processes may be halted” from [0073] of Rothschild, “the performance of load balancing operations between a plurality of cloud servers, and/or the halting, slowing, or discontinuation of one or more lower priority processes” from [0075] of Rothschild. It is reasonable to say the operation of “moving previously-scheduled procedures” from Spence at the combination system is done by moving the previously-scheduled procedures or medical applications which have less priority than the current first medical procedures or medical application to be allocated for execution).

Regarding to Claim 12, the rejection of Claim 1 is incorporated and further the combination of Rothschild, He and Spence discloses: wherein the one or more resource managers are further configured to cause the system to:
cause the first computing device to execute the first medical application to generate a result; and send the result associated with the first medical application to the at least one client terminal (see Fig. 3, [0063]-[0064] from Rothschild and [0047] from Spencer; “select the one or more cloud servers to be utilized to execute each process” and “After the OCT image data has been processed, it is stored in the storage array 186 and returned to the BUB 168 in the catheter lab 104, where it is routed to the control surfaces 162 and 164. OCT UI applications executing in the application layers 204 present the image data to the doctor and technicians performing tasks in the OCT workflow”).

Regarding to Claim 13, the rejection of Claim 1 is incorporated and further the combination of Rothschild, Heand Spence discloses: wherein the each of the plurality of computing devices further includes one or more computing cards (see [0033] from Spencer; “each compute engine may be an add-in card with an array of graphics processing units (GPUs) such as a Tesla GPGPU card available from Nvidia Corporation of Santa Clara, Calif”).

Regarding to Claim 14, the rejection of Claim 1 is incorporated and further the combination of Rothschild, He and Spence discloses: wherein the one or more resource managers further includes a network load balancer configured to receive and allocate the requests to the one or more resource managers (see Fig. 1, [0031] from Rothschild; “A wide variety of suitable management operations may be performed by the resource management 

Regarding to Claim 15, the rejection of Claim 1 is incorporated and further the combination of Rothschild, He and Spence discloses: wherein the one or more resource managers are further configured to cause the system to:
receive, via the user interface from the at least one client terminal, one or more characteristics of the first medical application (see [0062] from Rothschild; “identified and/or expected customers and/or client devices to be serviced by the process, and/or locations associated with customers and/or client devices”. Note: after combining with Spencer, the processes from Rothschild can be medical processes/operations/applications).

Regarding to Claim 16, the rejection of Claim 1 is incorporated and further the combination of Rothschild, He and Spence discloses: wherein the one or more resource managers are further configured to cause the system to:


Regarding to Claim 17, Claim 17 is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 18, Claim 18 is rejected for the same reason set forth in the rejection of Claim 1 above (note: for amended limitation “evaluating an estimated computing resource that the at least one of the medical applications demands based on the task property” at lines 7-8 of Claim 1, Applicant can see Figs. 1, 3, [0062]-[0063] from Rothschild, Figs. 1, 7-8, steps 406-418 of Fig. 9, [0067], [0072] and [0075]-[0077] from Spence; “a wide variety of information into consideration to select the one or more cloud servers to be utilized to execute each process, such as available resource information for the cloud servers, process resource requirements information, client device information (e.g., information for client devices that have requested and/or are expected to request services associated with the processes”, “the amount of requested computing resources is less than the unreserved amount of computing resources during the requested time slot”. Also see [0071] from Spence).

Regarding to Claim 19, the rejection of Claim 18 is incorporated and further the combination of Rothschild, He and Spence discloses: the task property includes at least one of the an estimated storage volume the at least one of the medical application occupies, a type of the or one or more computing node executing the at least one of the medical applications, a computing capability of the one or more computing nodes, or a task affinity (see the rejection of Claim 18) and wherein the determining one or more computing nodes for at least one of the medical applications comprising:
determining the computing resource of the one or more computing nodes satisfy the estimated computing resource that the at least one of the medical applications demands (see [0063], [0081]-[0083] from Rothschild, [0170] from He and [0067], [0075] from Spence; “a second cloud server with resource capacity that is capable of providing a cloud process server in accordance with one or more timing requirements may be identified”), “screens out the candidate that dimension in office is unsatisfactory for the resource requirement of the target virtual machine Physical machine”, “the scheduler module 328 ensures that sufficient resources for the procedures required by that lab, as well as all previously allocated procedures, are available” and “the amount of requested computing resources is less than the unreserved amount of computing resources during the requested time slot”).

Regarding to Claim 20, the rejection of Claim 18 is incorporated and further Claim 20 is rejected for the same reason set forth in the rejection of Claim 2 above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rothschild (US PGPUB 20130091284 A1) in view of He et al. (CN 107038064A, English translation provided .
Rothschild, Spence and Ahmed were cited on the previous office action.

Regarding to Claim 4, the rejection of Claim 1 is incorporated and further the combination of Rothschild, He and Spence discloses: wherein the one or more resource managers are further configured to cause the system to:
reserve one portion of a computing resource of the first computing device for the first medical application, the one portion of the computing resource of the first computing device being greater than or equal to the estimated computing resource that the first medical application demands (see Figs 1, 3, [0063] from Rothschild, Figs. 7, 9, [0072]-[0073] and [0075] from Spencer; “take a wide variety of information into consideration to select the one or more cloud servers to be utilized to execute each process, such as available resource information for the cloud servers, process resource requirements information”, “an unreserved amount of computing resources is greater than or equal to the amount of requested computing resources” and “the scheduler module 328 reserves the amount of requested computing resources on the shared computing system for the request time slot”. In addition also see [0006] from Spencer);
record the one portion of the computing resource of the first computing device allocated to the first medical application (see [0075] from Spencer; “the resource schedule may be updated to mark those resources as reserved”).


However, Ahmed discloses: a system comprising: release the one portion of the computing resource of the first computing device when the first computing device finishes executing the first [medical] application (see [0021]; “When an application has been executed and is complete, those allocated resources may be deallocated and released back into the pool of shared resources 12 for other applications”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the resource manager/scheduler from the combination of Rothschild, He and Spence by including functionality of deallocating allocated resource when a corresponding application is finished from Ahmed, since it would provide a garbage collection mechanism of freeing resources that are no longer working on alive tasks/jobs (see [0021] from Ahmed).
Thereby, the combination of Rothschild, He, Spence and Ahmed discloses: release the one portion of the computing resource of the first computing device when the first computing device finishes executing the first medical application (see Figs 1, 3, [0063] from Rothschild, Figs. 7, 9, [0072]-[0073] and [0075]-[0077] from Spencer, [0021] from Ahmed; “block 416 where the amount of requested computing resources is allocated to the procedure room's virtual machine” and “When an application has been executed and is complete, those allocated resources may be deallocated and released back into the pool of shared resources 12 for other applications”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rothschild (US PGPUB 20130091284 A1) in view of He et al. (CN 107038064A, hereafter He, English translation provided by Google Patents) and Spence (US PGPUB 20140278496 A1) and further in view of Matsubara et al. (US PGPUB 20190138358 A1, hereafter Matsubara) and Parker (US PGPUB 20140146673 A1).
Rothschild, Spence, Matsubara and Parker were cited on the previous office action.

Regarding to Claim 7, the rejection of Claim 1 is incorporated and further the combination of Rothschild, He and Spence discloses: wherein to identify a first computing device from the plurality of computing devices based on the first criterion and the second criterion, the one or more resource managers are further configured to cause the system to:
determine whether the first medical application is similar to or associated with a second medical application executed by a second computing device,
determine that the second criterion of the second computing device satisfies the first criterion associated with the first medical application in response to the determination that the first medical application is similar to or associated with the second application; and  
designate the second computing device as the first computing device in response to a determination that the second criterion of the second computing device satisfies the first criterion associated with the first medical application.

However, Matsubara discloses: a system for allocating computing resources for [medical] applications in response to requests for the [medical] applications received by interacting with at least one client terminal via a user interface (see [0026] and [0030]), the system comprising: 
determining whether the first [medical] application is similar to or associated with a second [medical] application executed by a second computing device; designate the second computing device as the first computing device (see Figs. 1-3, steps S106 of Fig. 4, [0026] and [0063]-[0064]; “determining a task processing node to which the task to be allocated based on a similarity rate between tasks” and “based on the similarity rate calculated by the similarity retrieval module 133, the task management module 111 selects the task processing node 200 having the task with the highest similarity rate as a node (allocation destination node) of the allocation destination of the new task”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the process of selecting a computing device for executing the first medical application from the combination of Rothschild, He and Spence by including a method of selecting a computing device for executing a current request based on a rule of the selected computing device previously executed a similar request from Matsubara,  since it would provide a method of processing a similar request in a node/device may already having certain necessary data cached (see [00064] from Matsubara).

Furthermore, Parker discloses: a system for allocating computing resources for tasks, the system comprising:
determine that the second criterion of the second computing device from the initial selection of computing resources satisfied the first criterion associated with the first medical application in response to the determination of the initial selection of computing resources; and task (see [0057]-[0058]; “network selection server 270 may make an initial selection of virtual network elements associated with V-EPC server 285 or V-IMS server 290 based on a type of task to be performed by user device 210, as described above. Further, network selection server 270 may narrow the initial selection based on load-balancing techniques (e.g., by identifying virtual network elements having available network capacity to satisfy a resource demand associated with data packet information 520)”. To select a computing device for servicing a given task, the system would select a computing device using a first factor to generate an initial selection and then using a second factor like whether the free resource available at the selected computing device satisfies or the resource demand of the given task to finally determining a computing device is used to execute the task).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify selecting the first computing device for executing the first medical application from the combination of Rothschild, He, Spence and Matsubara by including method of utilizing a first factor to generate an initial resource selection and then utilizing the resource requirement information of the task to be executed to further narrow the selection candidate from Parker, and thus the new combination discloses the missing limitations from the combination of Rothschild, He and Spence, since it would provide a mechanism of not only selecting a computing device better for execution the give task based on a first factor but also selecting the computing device to satisfy the resource requirement of the task (see [0057] from Parker).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rothschild (US PGPUB 20130091284 A1) in view of He et al. (CN 107038064A, hereafter He, English translation provided by Google Patents)  and Spence (US PGPUB 20140278496 A1) and further in view of Gummaraju et al. (US 20160378554 A1, hereafter Gummaraju).
Rothschild, Spence and Gummaraju were cited on the previous office action.

Regarding to Claim 10, the rejection of Claim 1 is incorporated, the combination of Rothschild, He and Spence does not disclose: wherein to determine a first computing device from the plurality of computing devices based on the first criterion and the second criterion, the one or more resource managers are further configured to cause the system to:
determine that the second criterion of the each of plurality of computing devices does not satisfy the first criterion associated with the first medical application;
divide the first medical application into a plurality of tasks; and 
allocate the plurality of tasks to at least one of the plurality of computing devices.
However, Gummaraju discloses: a system for allocating computing resources for tasks, the system comprising: wherein to determine a first computing device from the plurality of computing devices based on the first criterion and the second criterion, the one or more resource managers are further configured to cause the system to:
determine that the second criterion of the each of plurality of computing devices does not satisfy the first criterion associated with the first job (see [0039]; “assign all the related tasks to the same child special purpose VM if it has sufficient resources to process all of the related tasks” and “If the combined resource cost of a set of tasks exceeds the resource availability on a child special purpose VM”);
task into a plurality of sub-tasks (see [0022], [0025] and [0039]; “identifies one or more subtasks in one or more of the tasks, and the performance of the subtasks collectively results in the completion of the task”, “determines if a task includes subtasks”); and 
allocate the plurality of sub-task to at least one of the plurality of computing devices (see [0039]; “If the combined resource cost of a set of tasks exceeds the resource availability on a child special purpose VM, the system assigns one or more of the tasks in the set of tasks to another child special purpose VM”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify selecting the computing device for executing the first medical application from the combination of Rothschild, He and Spence by including a method of separating allocating subtasks of a task that can be decomposed into smaller subtasks into several execution environments when there is no a single execution environment having enough free resource to satisfy all resource requirements of the task from Gummaraju, since it would provide mechanism of still completing the requested task in a manner of reducing the resource requirements for the existing execution environments (Note: see “identify the procedure to be performed as a multi-modality procedure comprising an FFR evaluation and an OCT imaging session” from [0070] of Spence. Thereby, it is reasonable to incorporate a reference discusses decomposing a task into smaller sub-tasks for execution in a resource constraint environment into the combination of Rothschild, He and Spence since the medical application/procedure can be decomposed into smaller medical sub-applications or sub-procedures).
Thereby, the combination of Rothschild, He, Spence and Gummaraju discloses: 

divide the first medical application into a plurality of tasks (see [0022], [0025] and [0039] from Gummaraju; “identifies one or more subtasks in one or more of the tasks, and the performance of the subtasks collectively results in the completion of the task”, “determines if a task includes subtasks”. Also see [0070] and [0073] from Spencer; “identify the procedure to be performed as a multi-modality procedure comprising an FFR evaluation and an OCT imaging session” and “if the requested time slot in unavailable, a special supervisory session in scheduler module 328 may allow for canceling other resource requests, re-prioritizing procedures, moving previously-scheduled procedures, and other administrative tasks”, emphasis added); and 
allocate the plurality of tasks to at least one of the plurality of computing devices (see [0076] from Spencer and [0039] from Gummaraju; “block 416 where the amount of requested computing resources is allocated to the procedure room's virtual machine” and “If the combined resource cost of a set of tasks exceeds the resource availability on a child special purpose VM, the system assigns one or more of the tasks in the set of tasks to another child special purpose VM”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rothschild (US PGPUB 20130091284 A1) in view of He et al. (CN 107038064A, hereafter He, English translation provided by Google Patents) and Spence (US PGPUB 20140278496 A1) and further in view of Goda et al. (US PGPUB 20170177653 A1, hereafter Goda).
Rothschild and Spence were cited on the previous office action.

Regarding to Claim 11, the rejection of Claim 1 is incorporated, the combination of Rothschild, He and Spence does not disclose: wherein to identify, from the medical applications, a first medical application whose priority satisfies a condition, the one or more resource managers are further configured to cause the system to:
determine a fourth medical application whose priority is the same as or similar to the first medical application; and
determine that the estimated computing resource of the first medical application is lower than that of the fourth medical application.
However, Goda discloses: wherein to identify, from the requests, a first request whose priority satisfies a condition, the one or more resource managers are further configured to cause the system to:
determine a fourth request whose priority is the same as or similar to the first request; and determine that the estimated computing resource of the first request is lower than that of the fourth request (see [0126]; “determines the order such that requests with higher priorities are processed preferentially. Further, when priorities are the same” and “requests with a smaller amount of subsequent processing (with a smaller amount of remaining processing time) may be 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the process of identifying a highest priority medical application for performing resource allocation process from the combination of Rothschild, He and Spence by including a preference of selecting requests having smaller resource requirement for processing first when there are at least two requests having same priority for processing from God, since it would provide a mechanism of reducing pending requests/jobs to minimum (see [0126] from Goda).
Thereby, the combination of Rothschild, He, Spence and Goda discloses the missing limitations from the combination of Rothschild, He and Spence.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rothschild (US PGPUB 20130091284 A1) in view of He et al. (CN 107038064A, hereafter He, English translation provided by Google Patents) and Spence (US PGPUB 20140278496 A1) and further in view of Soncodi et al. (US PGPUB 20180052887 A1, hereafter Soncodi) and Suh et al. (US PGPUB US 20110225583 A1, hereafter Suh).
Rothschild, Spence, Soncodi and Suh were cited on the previous office action.

Regarding to Claim 21, the rejection of Claim 1 is incorporated and further the combination of Rothschild, He and Spence does not disclose: wherein the priority is determined based on one or more evaluation parameters relating to a characteristic of the medical application 
the characteristic of the medical application related to at least one of raw data to be processed, algorithms and modules for processing the medical application, or the type of the medical application; and the one or more evaluation parameters include at least one of a desired response time for the computing result of the medical application, an estimated storage volume the medical application occupied, a desired computing capability of a computing device the medical application demands, an estimated executing duration of the medical application, or a tolerable queue time of the medical application.

However, Soncodi discloses: each of requests/services/applications having a priority determined based on one or more evaluation parameters relating to a characteristic of the requests/services/applications (see [0035]; “not all requests are weighted equally in importance or in the amount of processing required and not all applications 102 have equal priority” and “it is more important to service a request that a user is waiting on in real time than a nightly report”);
the characteristic of the request/service/application related to at least one of raw data to be processed, algorithms and modules for processing the request/service/application, or the type of the request/service/application; and the one or more evaluation parameters include at least one of a desired response time for the computing result of the request/service/application, an estimated storage volume the request/service/application occupied, a desired computing capability of a computing device the request/service/application demands, an estimated executing duration of the request/service/application, or a tolerable queue time of the request/service/application (see [0035], “it is more important to service a request that a user is waiting on in real time than a nightly report”. The priority of request/service/application can be determined by at least one evaluation parameter relating to a characteristic of the request/service/application, wherein the characteristic of the request/service/application is the type of the request/service/application, i.e., the result of the request/service/application includes a result/report for the user, the evaluation parameters is desired response time of the computing result of the request/service/application, i.e., the urgency of knowing the result like whether it is waiting in real time or nightly report).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the priorities of the medical applications from the combination of Rothschild, He and Spence by including assigning higher priority or importance to an application/service based on the response time of the result/report of the application/service from Soncodi, since it provide a method of processing the application/service earlier based on urgency of the result of the application/service (see [0035] from Soncodi).

Furthermore, Suh discloses: each of tasks having a priority determined based on one or more attributes and a weight value corresponding to each of the one or more attributes, the weight value indicating a contribution of the attribute to the priority of the task (see Fig. 3, [0081], [0090]-[0092]; “a weight 302 depending on each task attribute 301”. Each of the task attributes represents certain parameters or attributes of a task and each of attributes is associated with a weight value indicating the contribution of the associated parameter or attributes to the priority of the task).

Thereby, the combination of Rothschild, He, Spence, Soncodi and Suh discloses the missing limitations from the combination of Rothschild, He and Spence.

Response to Arguments
Applicant’s arguments, filled 4/23/2021, with respect to rejections of Claims 1-5 and 7-21 under 35 U.S.C. 103 have been full considered. New grounds of rejections were made based on the amended limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Birkestrand et al. (US PGPUB 20150207752 A1) discloses: selecting a computing system/device based on a value calculated to indicate a degree of closeness of matching for the available capacity of the selected computing system/device and consumer’s excess usage (see [0086]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196